 
INDEMNITY AND GUARANTY AGREEMENT
 
THIS INDEMNITY AND GUARANTY AGREEMENT (this "Agreement"), is made as of the 25th
day of August, 2007, by Ezra Green ("Green"), whose address is 757 Harrisson
Street, West Hempstead, NY 11552, and Clar Skies Group, Inc. , a New York
corporation whose address is 757 Harrisson Street, West Hempstead, New York
(“Clear Skies”). Clear Skies and Green being referred to herein collectively as
"Indemnitor Parties" and individually as "Indemnitor"), jointly and severally,
in favor of Quixotic Systems, Inc. , a New York corporation ("Quixotic"), whose
address is 90 Bedford Street, Suite A, New York, New York 10014.
 
WITNESSETH:


WHEREAS, Alpha Energy has commenced a lawsuit against Quixotic titled Alpha
Energy, a division of Alpha Technologies Services, Inc. v. Quixotic Systems,
Inc. , United States District Court for the Western District of Washington Case
No. 2:07-CV-1130 MJB (the "Lawsuit"), which is presently pending. In the
Lawsuit, Alpha has asserted claims for breach of contract and unjust enrichment
in relation to the failure to pay for certain goods (the "Goods") ordered by
Quixotic from Alpha; and
 
WHEREAS, with limited exception, Quixotic ordered the goods on behalf of Clear
Skies and these goods were shipped to or as directed by Clear Skies; and
 
WHEREAS, in the interest of avoiding the expense, uncertainty and delay of
further litigation, Alpha Energy, Alpha Technologies Services, Inc. as well as
all other Alpha Group entities ("Alpha") Clear Skies and Quixotic have agreed to
compromise and settle the Lawsuit and all claims raised therein pursuant to a
Settlement Agreement and Mutual Release dated as of the date hereof (the
"Settlement Agreement"), the purpose of which is to achieve a full and complete
settlement and compromise of all claims asserted in the Lawsuit; and
 
WHEREAS, as a condition to Quixotic entering into the Settlement Agreement and
refraining from taking legal action against Clear Skies in connection with the
goods ordered by Quixotic on behalf of Clear Skies referred to above, Quixotic
has required that Indemnitor Parties indemnify Quixotic from and against and
guarantee payment to or on behalf of Quixotic of all liability or obligations
incurred or that may be incurred by Quixotic in connection with the Lawsuit and
the Settlement Agreement, any non-performance by Clear Skies under the
Settlement Agreement and all legal fees and other costs incurred by Quixotic in
connection with the Lawsuit, negotiating and entering into the Settlement
Agreement, and enforcing any of Quixotic's rights under the Settlement Agreement
or hereunder; and
 
WHEREAS, Green is the founder, a principal equity holder, officer and director
of Clear Skies and the entering into the Settlement Agreement by Clear Skies and
this Agreement by each Indemnitor is of substantial benefit to each Indemnitor.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, to induce Quixotic to enter into the Settlement Agreement and
refrain from taking legal action against the Indemnitor Parties Skies and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor Parties hereby covenant and agree for the benefit of Quixotic, as
follows:
 
1. Indemnity and Guaranty.
 
(a) Indemnitor Parties hereby assume liability for, hereby guarantee payment to
or on behalf of Quixotic, hereby agree to pay, protect, defend (at Quixotic's
option) and save Quixotic harmless from and against, and hereby indemnify
Quixotic from and against any and all liabilities, obligations, losses, damages,
costs and expenses (including, without limitation, attorneys' fees, including
the attorneys' fees incurred by Quixotic in connection with the Lawsuit and the
claims made therein, the negotiation of the Settlement Agreement and the
preparation and negotiation of the this Agreement), causes of action, suits,
claims, demands and judgments of any nature or description whatsoever
(collectively, "Costs") which may at any time be imposed upon, incurred by or
awarded against Quixotic as a result of the Lawsuit and the claims made therein,
the Settlement Agreement and any failure by Clear Skies to timely make any and
all payments to Alpha as may be required under the Settlement Agreement, it
being acknowledged and agreed to by the Indemnitor Parties that, notwithstanding
anything to the contrary contained in the Settlement Agreement, as between Clear
Skies and Quixotic, Clear Skies is liable for all amounts payable under the
Settlement Agreement, and shall timely pay any and all such amounts as and when
due.
 
(b) This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor Parties under this Agreement shall be direct and
immediate and not conditional or contingent upon the pursuit of any remedies
against any other person. Indemnitor Parties waive any right to require that an
action be brought against any other person. In the event, on account of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable,
either Indemnitor Party shall be relieved of or fail to incur any debt,
obligation or liability as provided in the Settlement Agreement, the other
Indemnitor Party shall nevertheless be fully liable therefor. In the event of a
default under the Settlement Agreement, Quixotic shall have the right to enforce
its rights, powers and remedies thereunder or hereunder, in any order, and all
rights, powers and remedies available to Quixotic in such event shall be
non-exclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. If the indebtedness and
obligations guaranteed hereby are partially paid or discharged by reason of the
exercise of any of the remedies available to Quixotic, this Agreement shall
nevertheless remain in full force and effect, and Indemnitor Parties shall
remain liable for all remaining indebtedness and obligations guaranteed hereby.
 
2

--------------------------------------------------------------------------------


 
2. Indemnification Procedures.
 
(a) If any claim or action shall be brought against Quixotic based upon any of
the matters for which Quixotic is indemnified hereunder, Quixotic shall notify
Indemnitor Parties in writing thereof and, at Quixotic's option, Indemnitor
Parties shall promptly assume the defense thereof, including, without
limitation, the employment of counsel acceptable to Quixotic and the negotiation
of any settlement; provided, however, that any failure of Quixotic to notify any
Indemnitor Parties of such matter shall not impair or reduce the obligations of
Indemnitor Parties hereunder. Quixotic shall have the right, at the expense of
Indemnitor Parties (which expense shall be included in Costs), to employ
separate counsel in connection with any such claim or action and to participate
in the defense thereof. In the event Indemnitor Parties shall fail, upon the
request of Quixotic, to discharge or undertake to defend Quixotic against any
claim, loss or liability for which Quixotic is indemnified hereunder, Quixotic
may, at its sole option and election, defend or settle such claim, loss or
liability. Alternatively, Quixotic may, at its sole option and election, defend
or settle such claim, loss or liability. The liability of Indemnitor Parties to
Quixotic hereunder shall be conclusively established by settlement entered into
by Quixotic, provided such settlement is made in good faith, the amount of such
liability to include both the settlement consideration and the costs and
expenses, including, without limitation, attorneys' fees and disbursements,
incurred by Quixotic in effecting such settlement. In such event, such
settlement consideration, costs and expenses shall be included in the Costs and
Indemnitor Parties shall pay the same as hereinafter provided. Quixotic's good
faith in any such settlement shall be conclusively established if the settlement
is made on the advice of independent legal counsel for Quixotic.
 
(b) Indemnitor Parties shall not, without the prior written consent of Quixotic:
(i) settle or compromise any action, suit, proceeding or claim or consent to the
entry of any judgment that does not include as an unconditional term thereof the
delivery by the claimant or plaintiff to Quixotic of a full and complete written
release of Quixotic (in form, scope and substance satisfactory to Quixotic in
its sole discretion) from all liability in respect of such action, suit,
proceeding or claim and a dismissal with prejudice of such action, suit,
proceeding or claim; or (ii) settle or compromise any action, suit, proceeding
or claim in any manner that may adversely affect Quixotic or obligate Quixotic
to pay any sum or perform any obligation as determined by Quixotic in its sole
discretion.
 
(c) All Costs shall be immediately reimbursable to Quixotic when and as incurred
and, in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor Parties shall pay to Quixotic any and all Costs
within ten (10) days after written notice from Quixotic itemizing the amounts
thereof incurred to the date of such notice. In addition to any other remedy
available for the failure of Indemnitor Parties to periodically pay such Costs,
such Costs, if not paid within said ten-day period, shall bear interest at 9%
per annum.
 
3. Reinstatement of Obligations. If at any time all or any part of any payment
made by any Indemnitor or received by Quixotic from any Indemnitor under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of such Indemnitor), then the obligations of Indemnitor Parties
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence, notwithstanding such previous payment made by
any Indemnitor, or receipt of payment by Quixotic, and the obligations of
Indemnitor Parties hereunder shall continue to be effective or be reinstated, as
the case may be, as to such payment, all as though such previous payment by such
Indemnitor had never been made.
 
3

--------------------------------------------------------------------------------


 
4. Waivers by Indemnitor.  To the extent permitted by law, Indemnitor Parties
each hereby waive and agree not to assert or take advantage of:
 
(a) Any right to require Quixotic to proceed against any other person or to
proceed against or exhaust any security held by Quixotic at any time or to
pursue any other remedy in Quixotic's power or under any other agreement before
proceeding against Indemnitor Parties (or any of them) hereunder;
 
(b) The defense of the statute of limitations in any action hereunder;
 
(c) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Quixotic to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;
 
(d) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence of any action or non-action on the part of any endorser or creditor of
Indemnitor Parties (or any of them) or on the part of any other person or entity
whomsoever under this or any other instrument;
 
(e) Any defense based upon an election of remedies by Quixotic; Indemnitor;
 
(f) Any right or claim of right to cause a marshalling of the assets of any
Indemnitor;
 
(g) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;
 
(h) Any invalidity, irregularity or unenforceability, in whole or in part, of
this Agreement or the Settlement Agreement;
 
(i) Any deficiencies in the ability of Quixotic to collect or to obtain
performance from any persons now or hereafter liable for the payment and
performance of any obligation hereby guaranteed;
 
(j) An assertion or claim that the automatic stay provided by 11 U.S.C. §362 or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Quixotic to enforce any of its rights, whether now or hereafter required, which
Quixotic may have against any Indemnitor;
 
(k) Any modifications of the Settlement Agreement or any obligation of Clear
Skies pursuant thereto by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and
 
(l) Any action, occurrence, event or matter consented to by Indemnitor Parties
under Section 5(e) hereof, under any other provision hereof, or otherwise.
 
4

--------------------------------------------------------------------------------


 
5. General Provisions.
 
(a) Fully Recourse. All of the terms and provisions of this Agreement are
recourse obligations of Indemnitor Parties and not restricted by any limitation
on personal liability.
 
(b) Unsecured Obligations. Indemnitor Parties hereby acknowledge that that
Quixotic would not enter into the Settlement agreement and refrain from taking
action against the Indemnitor Parties but for the unsecured personal liability
undertaken by Indemnitor Parties herein. Indemnitor Parties further hereby
acknowledge that even though the warranties, covenants or agreements of
Indemnitor Parties contained herein may be identical or substantially similar to
covenants or agreements of Clear Skies set forth in the Settlement Agreement, it
being the intent of Quixotic to create separate obligations of Indemnitor
Parties hereunder which can be enforced against Indemnitor Parties without
regard to the Settlement Agreement.
 
(c) No Subrogation; No Recourse Against Quixotic. In connection with the
foregoing, Indemnitor Parties expressly waive any and all rights of subrogation
to Quixotic against Alpha, and Indemnitor Parties hereby waive any rights to
enforce any remedy which Quixotic may have against Alpha. Indemnitor Parties
shall not have any right of recourse against Quixotic by reason of any action
Quixotic may take or omit to take under the provisions of this Agreement or
under the provisions of the Settlement Agreement.
 
(d) Rights Cumulative; Payments. Quixotic's rights under this Agreement shall be
in addition to all rights of Quixotic under the Settlement Agreement or
applicable law or in equity. FURTHER, PAYMENTS MADE BY INDEMNITOR PARTIES UNDER
THIS AGREEMENT SHALL NOT REDUCE IN ANY RESPECT THEIR OBLIGATIONS AND LIABILITIES
UNDER THE SETTLEMENT AGREEMENT.
 
(e) No Limitation on Liability. No action which Quixotic shall take or fail to
take in connection with the Lawsuit, the Settlement Agreement or hereunder, nor
any course or dealing with Alpha or any other person, shall limit, impair or
release Indemnitor Parties' obligations hereunder, affect this Agreement in any
way or afford any Indemnitor any recourse against Quixotic. Nothing contained in
this Section shall be construed to require Quixotic to take or refrain from
taking any action referred to herein.
 
(f) Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.
 
5

--------------------------------------------------------------------------------


 
(g) Governing Law; Binding Effect; Waiver of Acceptance. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
with out regard to conflicts of laws principles. This Agreement shall bind
Indemnitor Parties and the heirs, personal representatives, successors and
assigns of Indemnitor Parties and shall inure to the benefit of Quixotic and the
officers, directors, shareholders, agents and employees of Quixotic and their
respective heirs, successors and assigns. Notwithstanding the foregoing, no
Indemnitor shall assign any of its rights or obligations under this Agreement
without the prior written consent of Quixotic, which consent may be withheld by
Quixotic in its sole discretion. Indemnitor Parties hereby waive any acceptance
of this Agreement by Quixotic, and this Agreement shall immediately be binding
upon Indemnitor Parties.
 
(h) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Agreement or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service, or three (3) business days after being deposited in the United States
mail as required above. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other party hereto at least fifteen (15) days' prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.
 
(i) No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance.
 
(j) Captions for Convenience; Definition. The captions and headings of the
sections and paragraphs of this Agreement are for convenience of reference only
and shall not be construed in interpreting the provisions hereof. As used in
this Agreement, unless otherwise expressly provided to the contrary, the word
"person" shall include natural persons and all entities of any type, kind,
nature and description and shall also include common law trusts.
 
(k) Attorneys' Fees. In the event it is necessary for Quixotic to retain the
services of an attorney or any other consultants in order to enforce this
Agreement, or any portion thereof, Indemnitor Parties agree jointly and
severally to pay to Quixotic any and all costs and expenses, including, without
limitation, attorneys' fees, incurred by Quixotic as a result thereof and such
costs, fees and expenses shall be included in Costs.
 
6

--------------------------------------------------------------------------------


 
(l) Successive Actions. A separate right of action hereunder shall arise each
time Quixotic acquires knowledge of any matter indemnified or guaranteed by
Indemnitor under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
Parties hereby waive and covenant not to assert any defense in the nature of
splitting of causes of action or merger of judgments.
 
(m) SUBMISSION TO JURISDICTION; WAIVER OF JURY
 
(1) INDEMNITOR PARTIES, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT,
(B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK,
(C) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (D) AGREES THAT NO
INDEMNITOR WILL BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM.
INDEMNITOR PARTIES FURTHER CONSENT AND AGREE TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO THE INDEMNITOR PARTIES AT
THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 5(h) HEREOF, AND CONSENTS AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF
PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
 
(2) INDEMVINITOR PARTIES, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF QUIXOTIC OR INDEMNITOR PARTIES, OR
ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR
ATTORNEYS, OR ANY OTHER PERSONS OR ENTITIES AFFILIATED WITH QUIXOTIC OR ANY
INDEMNITOR, IN EACH OR THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.
 
(n) Joint and Several Liability. Notwithstanding anything to the contrary
herein, the representations, warranties, covenants, agreements and obligations
made and undertaken by each Indemnitor herein, shall be joint and several.
 
7

--------------------------------------------------------------------------------


 
(o) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.
 
 
[No Further Text on this Page; Signature Page Follows]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Indemnitor has executed this first above written.
 
 

/s/ Ezra Green                                             
EZRA GREEN, an individual


 
CLEAR SKIES GROUP, INC.
   
By:
/s/ Ezra Green                            
Name: Ezra Green
Title:





Acknowledged and Accepted:
 
QUIXOTIC SYSTEMS, INC.
       
By:
/s/ Richard Klein                             
Name: Richard Klein
Title:

 
9

--------------------------------------------------------------------------------

